Citation Nr: 1746639	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins of the right lower extremity.

3.  Entitlement to service connection for pansinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to March 1999 and in the U.S. Navy Reserve from May 2006 to June 2007 and May 2010 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2016, the Veteran appeared at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran's varicose veins of his right leg have manifested in persistent edema.

3.  While the Veteran was treated for pansinusitis in service, the record does not reflect a current diagnosis for pansinusitis.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016)).

2.  The Veteran's symptoms due to his varicose veins of the right leg warrant a 20 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2016).

3.  The criteria for service connection for pansinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has complied with all duties necessary to assist the Veteran in substantiating the claim.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in November 2012 for hearing loss, December 2012 for sinusitis, and April 2017 for varicose veins are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  For each condition, the examiner reviewed the record, considered the Veteran's symptoms and history, and applied accepted medical standards and principles in rendering an opinion.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of noise exposure in service.  

A post-service VA audiological evaluation conducted in November 2012 revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
10
5
30
35
20
LEFT
5
10
20
5
12

Maryland CNC speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear.  The VA examiner indicated a diagnosis of sensorineural hearing loss for the right ear and normal hearing for the left ear. 

Merits

The Board has reviewed the record, and the audiological results of record do not indicate that the Veteran had a hearing loss disability for VA disability compensation purposes in either ear during the current appeal period.  38 C.F.R. § 3.385.  A current diagnosis is a cornerstone of a service connection claim.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a diagnosis of hearing loss (for either ear) has not been established, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303. 

The Board acknowledges that the November 2012 VA examiner indicated a diagnosis for right ear hearing loss and provided a positive nexus opinion.  However, the audiological results from this examination do not meet the requirements for hearing loss for VA purposes.  The results do not reflect puretone thresholds of 40 decibels or greater in at least one frequency or 26 decibels or greater in three of the relevant frequencies or the speech discrimination level is less than 94 percent.  

The Veteran may have diminished hearing in his ears, but the level of hearing loss he has does not qualify as a disability under VA regulations. 38 C.F.R. § 3.385.  

The Board has also considered the Veteran's lay assertions that he currently has bilateral hearing loss.  The Veteran, as a lay person, is competent to report his observable symptoms, including diminished hearing.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters, such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis as audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the Veteran is not competent to render a diagnosis of hearing loss for VA purpose.  

The Board also acknowledges the Veteran's statement in his March 2015 VA 9 form that he did not have this condition prior to service.  However, as discussed, without a current diagnosis, service connection cannot be granted.  

As there is no current diagnosis of record for hearing loss for VA disability compensation purposes for either ear, service connection for bilateral hearing loss cannot be established.  

Sinusitis

The Veteran contends that he has pansinusitis and that it is related to his active service given that he also had sinusitis in service.  

The evidence of record does reflect a January 2011 service treatment report (STR) indicating chronic sinusitis.  

Following service, the Veteran underwent a VA examination for sinusitis in December 2012.  The examiner indicated that the Veteran was treated for pansinusitis in 2011 in service, which the examiner stated was diagnosed incidental to a MRI conducted for the Veteran's headaches.  The VA examiner indicated that the Veteran did not currently have any symptoms of pansinusitis.  The VA examiner therefore provided an opinion that the Veteran's sinusitis was treated in service and resolved with no recurrence.  

The Board finds this assessment to be a probative indication that there is not a current diagnosis for pansinusitis.  The examiner reviewed the record, examined the Veteran, and applied accepted medical standards and principles.  In addition, the VA examiner's assessment is in line with the record, which does not reflect any diagnosis or treatment for sinusitis outside of the January 2011 in-service treatment.  

Given the evidence of record and probative December 2012 VA opinion, the Board finds that a current diagnosis for sinusitis has not been demonstrated.  As mentioned, a current disability is cornerstone for a claim for service connection.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225.  As a current diagnosis cannot be established, service connection for sinusitis is not warranted.  38 C.F.R. §§ 3.303. 

As with the Veteran's claim for bilateral hearing loss, the Board acknowledges the Veteran's statement in his March 2015 VA 9 form that he did not have this condition prior to service.  However, as discussed, without a current diagnosis, service connection cannot be granted.  

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran received a rating decision granting service connection for right leg varicose veins in January 2013.  In January 2013, the Veteran filed a notice of disagreement with the assigned rating.  Thus, the issue on appeal is considered an initial claim for an increased rating.  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's right leg varicose veins have been evaluated under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2016).  Diagnostic Code 7120 provides that intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery is rated 10 percent.
Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema is rated 20 percent.
Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration is rated 40 percent.  
Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration is rated 60 percent. 
Massive board like edema with constant pain at rest attributed to the effects of varicose veins is rated 100 percent.  

Facts

An April 2004 Disability Benefits Questionnaire (DBQ) indicates that the Veteran had a diagnosis of varicose veins.  The Veteran's symptoms for the right extremity were indicated to be aching and fatigue in the leg after prolonged standing or walking and intermittent edema of the extremity.  The DBQ indicates there was no diagnosis of an aneurysm of any sort, and the examiner indicated there was no amputation of an extremity due to a vascular condition.  

A December 2012 VA examination report for varicose veins also reflects a diagnosis for varicose veins.  As to symptoms, the VA examiner indicated that the Veteran had "asymptomatic palpable varicose veins" and "asymptomatic visible varicose veins" for the right leg with intermittent edema of the extremity.  The VA examiner did not indicate that the Veteran had an aneurysm of any sort. 
A November 2015 VA examination report indicates a diagnosis of varicose veins for the right lower limb.  The Veteran's symptoms were indicated to be aching in the leg after prolonged standing or walking.  There is no aneurysm of any sort listed.  The examiner indicated there was no use of an assistive device and no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner also indicated there are no scars related to the Veteran's varicose veins

An April 2017 DBQ for arteries and veins indicates a diagnosis for varicose veins for both lower extremities.  The Board notes that the Veteran is only service connected for varicose veins of the right lower extremity.  As to symptoms for the right extremity, the DBQ indicates aching and fatigue in the leg after prolonged standing or walking and intermittent edema of the extremity.  There was no diagnosis of an aneurysm of any sort, and the examiner indicated there was no amputation of an extremity due to a vascular condition.

As to lay statements, at his July 2016 hearing, the Veteran indicated that he experiences pain and inflammation due to his right leg varicose veins.  He also indicated that his varicose veins cause swelling on a daily basis.

Merits

Having reviewed the record, medical and lay, the Board finds that the Veteran's right leg varicose veins warrant an increase to a 20 percent rating.  

The Veteran has indicated that he experiences daily swelling of his right lower extremity attributable to his varicose veins.  As persistent edema is commensurate with a 20 percent rating, the Board grants a higher rating.  

The Board acknowledges that the medical evidence of record, including the most recent April 2017 DBQ, indicates intermittent swelling.  However, there is no indication in the relevant examination reports of record that the Veteran's assertions of daily swelling were taken into consideration.  As swelling is lay observable, the Veteran is competent to report these symptoms as well as the frequency at which the symptoms occur.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also has no reason to doubt the credibility of the Veteran's assertions.  The record does not suggest that the Veteran has contradicted himself regarding the swelling of his varicose veins, and his assertions are in line with the medical evidence of record as well.  In discussing the effect of the Veteran's varicose veins on his ability to work, the record reflects that he persistently has issues standing due to aching and swelling in his legs.  In considering the Veteran's lay statements and his overall disability picture as presented in the medical evidence, the Board determines that the record supports that the Veteran's symptoms more nearly approximate persistent swelling, which warrants a 20 percent rating.  

However, a higher rating is not warranted.  The record does not reflect that the Veteran experienced symptoms commensurate with a rating higher than 20 percent, which include stasis pigmentation, eczema, subcutaneous induration or massive board like edema.  Nor has the Veteran alleged that he experiences any such symptoms. 

The Board acknowledges the argument set forth by the Veteran's representative in an April 2015 brief that the Veteran's latest VA examination (prior to the brief) did not adequately assess his varicose veins condition.  However, an April 2017 DBQ was since provided, which was considered by the Board.  This DBQ also indicated intermittent edema for the Veteran's right leg varicose veins.  

Given the evidence, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's right leg varicose veins.  


ORDER

Service connection for bilateral hearing loss is denied. 

An initial disability rating of 20 percent for varicose veins of the right lower extremity is assigned.

Service connection for pansinusitis is denied.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


